In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00248-CR



           TOMMY D. SIMMONS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 124th District Court
                 Gregg County, Texas
               Trial Court No. 42581-B




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                              MEMORANDUM OPINION
       Tommy D. Simmons, appellant, has filed a motion to dismiss his appeal. The motion

was signed by both Simmons and his counsel in compliance with Rule 42.2(a) of the Texas

Rules of Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2(a), we

grant the motion.

       Accordingly, we dismiss this appeal.



                                              Josh R. Morriss, III
                                              Chief Justice


Date Submitted:      July 17, 2014
Date Decided:        July 18, 2014

Do Not Publish




                                              2